DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments filed on 10/11/2021.  Claims 3, 5 – 10 and 13 are examined.  Claims 1, 2, 4, 11, 12 and 14 - – 20 are withdrawn from consideration based on applicant response to restriction requirement mailed on 10/26/2020.
Election/Restrictions
Claim 13 is allowable. Previously withdrawn from consideration Claims 1, 2, 4, 11, 12 and 14 - – 20 as a result of a restriction requirement, are hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 07/01/2021 and also in the response filed on 10/11/2021.
The application has been amended as follows: 
	Claims 1, 2, 4, 11 and 14 – 16 have been amended to - -
1. (Previously withdrawn – Currently amended) A combustor liner panel attachment assembly comprising: 
a first liner extending from a first end to a second end, and circumferentially to partially define a combustion zone; 
the first liner and a spring element being sandwiched together; 
the first liner having a protrusion feature extending radially outward therefrom, the spring element having a recessed segment, the protrusion feature disposed within the recessed segment of the spring element to axially retain the first liner, the protrusion feature being part of the first liner;
wherein a metal fastener extends through a portion of the first liner and through a portion of the spring element to secure the first liner and the spring element together with a metal nut threaded to the metal fastener;
a second liner disposed circumferentially adjacent to the first liner; and 
T-head bolt having a shoulder in contact with a radially inner surface of each of the first liner and the second liner such that the shoulder overlaps the first liner and the second liner to radially retain the first liner and the second liner, the T-head bolt allowing the first liner and the second liner to thermally grow axially.
2. (Canceled)
4. (Previously withdrawn – Currently amended) The combustor liner panel attachment assembly of claim 1, further comprising: [[a]] the spring element located adjacent to a portion of the first liner and operatively coupled to a stationary structure
11. (Canceled)
14. (Previously withdrawn – Currently amended) A gas turbine engine comprising: 
a compressor section; 
a combustor section; 
a turbine section; and 
a combustor liner panel attachment assembly comprising: 
a non-metallic first liner extending from a first end to a second end, and circumferentially to partially define a combustion zone; 
a spring element located adjacent to a portion of the non-metallic liner and operatively coupled to a stationary structure, the a non-metallic first liner and spring element being sandwiched together; 
outward therefrom,  recessed segment recessed segment , the protrusion feature being part of the first liner;
wherein a metal fastener extends through a portion of the first liner and through a portion of the spring element to secure the first liner and the spring element together with a metal nut threaded to the metal fastener; 
a second liner disposed circumferentially adjacent to the first liner; and 
a T-head bolt having a shoulder in contact with a radially inner surface of each of the first liner and the second liner such that the shoulder overlaps the first liner and the second liner to radially retain the first liner and the second liner, the T-head bolt allowing the first liner and the second liner to thermally grow axially.
15. (Canceled)
16. (Previously withdrawn – Currently amended) The gas turbine engine of claim 14, wherein the shoulder of the T-head bolt is disposed in a recess defined by the first liner and the second liner. - -
Allowable Subject Matter
Claims 1, 3 – 10, 12 – 14 and 16 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741